Citation Nr: 1804321	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  09-27 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disability, previously characterized as the residuals of cancer of the neck and left hand, to include scars.  

2.  Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Monica Cliatt, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife and daughter



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The matters have been recharacterized as reflected on the title page of this decision to more accurately reflect the Veteran's contentions.

The Veteran testified before the Board at a September 2012 hearing in front of a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing is of record.  The Veteran was notified of such and declined another Board hearing in his December 2017 correspondence.  

The matters were remanded for additional development by the Board in October 2012 and have since returned for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for an acquired psychiatric condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his squamous cell carcinoma with residuals is etiologically related to his active duty service.

2.  Resolving reasonable doubt in favor of the Veteran, his skin disability to include actinic keratosis, actinic damaged skin and severe solar keratoses is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a skin disability are met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is essentially seeking service connection for skin cancer, including residuals and a chronic skin disability.  

Medical records from within the appeal period, beginning April 2007, reflect a skin cancer diagnosis of squamous cell carcinoma with excisions to his neck and forearm and a chronic skin disability to include actinic keratosis, actinic damaged skin and severe solar keratoses.  See e.g., VA records dated October 11, 2007 and private records received August 5, 2015.

For the purposes of this decision, the Veteran's pertinent assertion is that his claimed skin conditions are due to sun exposure during his service in Vietnam from duties on boats and otherwise near water as a marine engineer and gunman.  He reports that he had multiple sunburns while in Vietnam and worked with his shirt off at times.  Here, the Board finds that the Veteran's contentions of sun exposure and sunburns to be credible and consistent with the circumstances and conditions of his Vietnam service with the 1097th Transportation Company (Medium Boat) as a marine engineer.  38 C.F.R. § 3.303.

The Veteran's service treatment records (STRs) do not contain any diagnosis or treatment of any chronic skin disability or skin cancer.  However, the Veteran did seek treatment for sunburn of his lower lip in a July 1967 record, though the medical professional indicated that his lip was swollen and it looked like an insect bite.  

Though the earliest documented medical evidence of record of any skin disability is over nearly 30 years post-service, the evidence does link the Veteran's claimed skin conditions to sun exposure.  In this regard, private records from April 1996 reflect diffuse skin damage secondary to the sun and a February 1997 diagnosis of actinic keratoses.  VA records from October 2007 reflect an initial diagnosis of squamous cell carcinoma with continued diagnoses of actinic keratoses and actinic damaged skin with an associated notation of significant sun exposure due to the Veteran's career in masonry.

In September 2012, a private dermatologist opined that the Veteran's solar damage was incurred during the time he was in Vietnam, though he did not know the specific etiology of the previous skin cancer excision without the pathology report.  See medical opinion dated September 5, 2012 (Dr. L.).

In May 2015, a private treating physician opined that the Veteran's in-service sun damage is related to his severe current cutaneus sun damage and skin cancer.  He added that there may be other areas of spontaneous squamous cell cancer transformation in the Veteran's remaining areas of sun damage to his forearms, chest, back and scalp without topical eradication.  See medical opinion dated August 5, 2015 (Dr. T.).  

The above opinions represent competent medical evidence in support of the claims. Though the 2007 VA records note significant occupational sun exposure unrelated to service, this does not directly contradict the above opinions regarding sun exposure incurred in-service.  
In light of the credible lay evidence of sun exposure, medical nexus opinions resulting in at least relative equipoise and resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection for squamous cell carcinoma and a chronic skin disability is warranted.


ORDER

Entitlement to service connection for a skin disability to include squamous cell carcinoma with residuals, actinic keratosis, actinic damaged skin and severe solar keratoses is granted.


REMAND

The October 2012 Board remand requested an updated VA examination to address the nature and etiology of the Veteran's claimed acquired psychiatric condition, if any.  Despite efforts to obtain an examination, the RO was informed that the Veteran is unable to attend a VA examination due to his serious health conditions.  See e.g., September 2017 correspondence.  However, the Board finds that a VA medical opinion could still be obtained.  In apparent contrast to the December 2011 VA examiner's finding that the Veteran does not have a psychiatric condition, the record continues to reflect evidence of depression treated through medication, as shown in VA records from August 2017.   See CAPRI records dated September 11, 2017, pg. 25 of 670. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  After any development deemed necessary is completed, provide the claims file to an appropriately qualified VA examiner to obtain a medical opinion regarding the nature and etiology of any acquired psychiatric condition.  

Based on the medical and lay evidence of record, the examiner is asked to provide responses to the following questions/requests:

(a) Identify all psychiatric conditions diagnosed at any time throughout the appeal period (beginning April 2007) and address any conflicting diagnoses of record. 

(b) Thereafter, express an opinion as to whether it is at least as likely as not (50% or more) that any diagnosed acquired psychiatric condition(s) onset during, is caused by, or is otherwise etiologically related to his active duty service, including Vietnam service.

A complete rationale for any conclusions reached is requested.  A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

2.  Then, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a SSOC.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


